Exhibit 10.8

Notice of Grant of Stock Options

To Non-Employee Director

Time Warner Inc.

ID: 13-4099534

One Time Warner Center

New York, NY 10019-8016

 

I, [NAME], am the participant.   ID: 13SODIR

Participant has been granted options to buy Time Warner Common Stock (the “Stock
Options”) as follows:

Non-Qualified Stock Option Grant Number:

Date of Grant:

Purchase Price per Share:

Total Number of Shares Granted:

Time Warner and I agree that these Stock Options are granted under and governed
by the terms and conditions of the Time Warner Inc. 2013 Stock Incentive Plan
(the “Plan”) and the Non-Qualified Stock Option Agreement, Directors Version 1
(the “Agreement”), all of which are incorporated by reference into, and made a
part of this document.

I understand that so long as I remain a director, employee or consultant of the
Company or an Affiliate, my Stock Options will become vested and exercisable in
accordance with the following vesting schedule, subject to the terms of the Plan
and the Agreement:

100% of the number of Stock Options Granted will vest on the first anniversary
of the Date of Grant.

I understand that vesting of my Stock Options will cease in certain
circumstances, including, but not limited to, certain terminations of my service
as a director of the Company, as provided in the Plan and Agreement.

I understand there is a limited time period to exercise my vested and
exercisable Stock Options following a termination of my service as a director of
the Company, and that if vested and exercisable Stock Options are not exercised
within the prescribed time period in the Agreement, they will be canceled and
cannot ever be exercised, as provided in the Plan and Agreement.

I understand that my unvested Stock Options will be canceled upon certain
terminations of my service as a director of the Company and cannot ever be
exercised, as provided in the Plan and Agreement.

The expiration date of the Stock Options will be the day prior to the 10th
anniversary of the Date of Grant, unless the Stock Options are canceled earlier
due to a termination of service as a director, as provided in the Plan and
Agreement.